Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/03/21.
Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments have been considered and are persuasive with respect the instant amendment; however, a new ground of rejection is entered as teaching the application of cold plates to manifolds. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Gao (PG/PUB 20210153391)

1. Shelnutt teaches a datacenter cooling system (0009, 0066, Figure 2) comprising:  
    2a cooling manifold (330) located within a rack (ABSTRACT, Figure 3, 328) and comprising a first controllable fluid 3coupler (332) to receive a coolant from a cooling loop (328, 340, 324, 330: see supply and return coolant loop per block 312a and 312b) external to the rack (328) and comprising one or more second 4controllable fluid couplers (334, see also Figure 2-234) to distribute the coolant to one or more server cooling manifolds (e.g. as interpreted, coolant line for distributing coolant, see flow path after element 334 leading into LC node 302(a), for example) 0[[that is coupled to a plurality of cooling plates]] 5within server trays of the rack (306, Figure 3- see LC nodes as the servers) 

Gao teaches one or more cooling plates within server trays of the rack (ABSTRACT, 0022, 0027)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Shelnutt and Gao et al. would achieve an expected and predictable result comprising distributing the coolant to one or more server cooling manifolds that is coupled to a plurality of cooling plates 5within server trays of the rack.  One of ordinary skill in the art 

62. Shelnutt teaches the datacenter cooling system of claim 1, further comprising: 
     7a learning subsystem (316, 314, 318: see a determination of how to control flow for providing coolant to a plurality of server trays based on received data.  “Learning” is interpreted as the acquisition of knowledge from which to implement an action) comprising at least a processor for communicating control 8signals to one or more of the first controllable fluid coupler and the second controllable fluid 9couplers to adjust a flow rate of the coolant flowing in the rack or the server trays of the rack (0053)



5010. Shelnutt teaches the datacenter cooling system of claim 1, wherein the one or more server 51cooling manifolds (330) extends within the server trays (Figure 3-330: see element 330 branching/extending into blocks 310a and 310b and follow the branched lines into each LC node/tray) and comprise mating couplers to couple with 52device couplers from one or more devices in the server trays (Figure 2-211, 215, 0049: see mating couples as elements 211 and 215 and device couplers as end attachments for each device)


 providing a cooling manifold within a rack (Figure 3-330)
 55coupling a first controllable fluid coupler  (332) of the cooling manifold with a cooling 56loop external to the rack to receive a coolant (328, 340, 324, 330: see supply and return coolant loop per block 312a and 312b) and  110 \\NORTHCA- 1R2674/008001 - 2738454v2
coupling one or more second controllable fluid couplers (334, see also Figure 2-234) of the cooling manifold  to one or more server cooling manifolds that is coupled to a plurality of cooling plates within the server trays (302a, 302b, etc.) of the rack to distribute the 59coolant to the plurality of cooling plates within the rack (Figure 2, Figure 3, see also (Figure 2-211, 215, 0049:)

Claim 11 is rejected under the same rational and combination of prior art set forth in claim 1.

6012. Shelnutt teaches the method of claim 11, further comprising:  61communicating, using a learning subsystem comprising at least a processor, 62control signals to one or more of the first controllable fluid coupler and the second controllable 63fluid couplers to adjust a flow rate of the coolant flowing in the rack or the server trays of the 64rack (316, 314, 318: see a determination of how to control flow for providing coolant to a plurality of server trays based on received data.  “Learning” is interpreted as the acquisition of knowledge from which to implement an action,” 0053: see multiple valve control as reading on the first and second controllable fluid couplers)


10420. Shelnutt teaches the method of claim 1, wherein the one or more server cooling manifolds (330) 105extends within the server trays and comprise mating couplers (211, 215) to couple with 



Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Gao (PG/PUB 20210153391) in view over KO (PG/PUB 20210056384) and in further view over Garcia (PG/PUB 2019/0200489) 

Examiner note: strikethroughs indicate what is not taught by the applied prior art.


103. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
    11a temperature sensor (301) within the rack (Figure 3) to provide an input to a learning subsystem (LIMC 133) 12of the datacenter cooling system (0042, 0054: see providing temperature input into controller, 0042-44 )
     13the learning subsystem executing a
     




               executing a machine learning model(e.g. neural, Figure 15, 0435,0443,0445-0446)  to process the input  (e.g. temperature) using multiple neuron levels (neural network,0435) of the machine learning 15model (e.g. neural model) having prior temperature values (e.g. see temperature used for training the neural network. As interpreted, prior temperature values are used to train the neural network model, 0420, 0245,0250,0326-0327,*0446-0447, Figure 15-231) and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model for use in controlling a fluid coupler (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler. (Examiner note: as applied below, the prior associated flow values are at least a second past input into the neural network implemented 
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature based on training the model using prior associated flow values)
   Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)
      One of ordinary skill in the art before the effective filing date of the claimed invention including prior associated flow values, as per Garcia, when applied to using past inputs for training the neural network to predict temperature, as per the combination of Shelnutt and KO, would achieve an expected and predictable result.  In particular, the application of training the neural network, as per KO, which uses historical inputs for training, when applied to other inputs comprising associated flows, as per Garica, would result in a neural network trained using past temperature and associated flow values to predict temperature for controlling a fluid coupler.  Garcia teaches that both temperature and flow values are correlated together for predicting temperature.  KO teaches that neural networks are trained using past values for predicting temperature for control.  Accordingly, using past temperature and prior associated flow values as inputs into the neural network would result in a temperature prediction.  In effect, the combination of Shelnutt et al. and KO, in further combination with Garcia, would provide an 







Examiner Note: Illustrative Purposes only based on the aforementioned combination 
[AltContent: arrow]
    PNG
    media_image1.png
    317
    565
    media_image1.png
    Greyscale
        

    PNG
    media_image2.png
    302
    203
    media_image2.png
    Greyscale





    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where the output is provided to the first fluid coupler.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed 


174. Shelnutt teaches the datacenter cooling system of claim 3, further comprising:  18the first controllable fluid coupler modifying a restriction to a flow of the coolant 19from the cooling loop or within the cooling manifold in response to the output (Shelnutt et al., 0042, 0053-54: “dynamic control valves” for adjusting a volume of cooling liquid)

205. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
     21a temperature sensor within the rack to provide an input to a learning subsystem 22of the datacenter cooling system ((0042, 0054); and  23the learning subsystem executing 
   


   KO teaches:
               executing a machine learning model to process the input using multiple neuron levels of the machine learning 15model having prior temperature values and 
             provide an output to the 

   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing 
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)

276. Shelnutt teaches the datacenter cooling system of claim 5, further comprising:  109 \\NORTHCA- 1R2674/008001 - 2738454v2
     the one or more of the second controllable fluid couplers modifying at least one  restriction to a flow of the coolant in the one or more server cooling manifolds within the server 30trays of the rack (Shelnutt et al., 0053-54: “dynamic control valves”)

317. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
     32one or more temperature sensors associated with the rack or one or more of the 33server trays to provide at least one first input to a learning subsystem of the datacenter cooling 34system (0042-43, 0053-54, supra claim 1: see first input as temperature input)
     

    PNG
    media_image3.png
    19
    713
    media_image3.png
    Greyscale
 
    
Garcia teaches:
       one or more flow sensors for providing at least one second input (0030).  Shelnutt et al. teaches ensuring sufficient volume and flow rate of liquid cooling are provided to properly cool and maintain the node at a desired operating temperature (0042)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)


    One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Garica with Shelnutt et al. to comprise one or more flow sensors for providing at least one second input.  Shelnutt et al. teaches determining a volume of cooling liquid needed for maintaining a desired operating temperature of a node.  Garcia teaches a flow sensor for determining flow.  Accordingly, one of ordinary skill in the art adapting the cooling loop of Shelnutt with the one of more flow sensors of Garcia would achieve an improved invention by using direct flow measurement opposed to the empirical measurement of Shelnutt.  Garcia and Shelnutt are in the same field of endeavor and from which the use of flow sensors would help achieve the goal of maintaining a stable temperature (Garcia, 0005)
    KO teaches:
               process the first input and the second input using multiple levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the first input and second input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using 
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple levels (e.g. neurons) of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved 
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)\
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)


6513. Shelnutt teaches the method of claim 11, further comprising:  
66providing an input to a learning subsystem of the datacenter cooling system from 67a temperature sensor within the rack; and 

    Claim 13 is rejected under the same combination of prior art and rationale as set forth in dependent claim 3.

7214. Shelnutt teaches the method of claim 3, further comprising:  73modifying a restriction to a flow of the coolant from the cooling loop or within 74the cooling manifold in response to the output (0042, 0053: see dynamic control valves)

7515. Shelnutt teaches the method of claim 1, further comprising: 
    76providing, from a temperature sensor (301) within the rack, an input to a learning 77subsystem of the datacenter cooling system (0042-44, 0054)
78executing a
       79process the input 
    KO teaches:
               executing a machine learning model(e.g. neural, Figure 15)  to process the input using multiple neuron levels of the machine learning 15model having prior temperature values and 
             provide an output to the 

   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the second fluid coupler. (Examiner note: as applied below, the prior associated flow values are at least a second input into the neural network.  The first input into the neural network comprises prior temperature values.)
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)


    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a fluid coupler.  The combination does not teach where the output is provided to the second fluid coupler.  Shelnutt et al. teaches the second fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (0053, Figure 3-334, 336, etc)
    One of ordinary skill in the art before the effective filing date of the invention substituting the second fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the second fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the second fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)



8216. Shelnutt teaches the method of claim 5, further comprising:  83modifying at least one restriction to a flow of the coolant in one or more server 84cooling manifolds within the server trays of the rack (0053)

8517. Shelnutt teaches the method of claim 1, further comprising:  111 
     \\NORTHCA- 1R2674/008001 - 2738454v2 providing at least one first input, from one or more temperature sensors (301, Figure 3, 0054) associated  with the rack or one or more of the server trays (Figure 3-LC nodes), to a learning subsystem of the datacenter cooling 88system (0042-44, 0054: see providing input into controller);  
    89providing at least one second input, 
     92executing a
     
Garcia teaches:

    One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Garica with Shelnutt et al. to comprise one or more flow sensors for providing at least one second input.  Shelnutt et al. teaches determining a volume of cooling liquid needed for maintaining a desired operating temperature of a node.  Garcia teaches a flow sensor for determining flow.  Accordingly, one of ordinary skill in the art adapting the cooling loop of Shelnutt with the one of more flow sensors of Garcia would achieve an improved invention by using direct flow measurement opposed to the empirical measurement of Shelnutt.  Garcia and Shelnutt are in the same field of endeavor and from which the use of flow sensors would help achieve the goal of maintaining a stable temperature (Garcia, 0005)
    KO teaches:
               process the first input and the second input using multiple levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the first input and second input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using 
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple levels (e.g. neurons) of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first controllable fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first controllable fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first controllable fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)




  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Gao (PG/PUB 20210153391) in view over Campbell et al. (PG/PUB 20110317367).



Campbell et al. teaches receive mating couplers on at least one of the server trays by a 46press-fit connection (0053: “quick disconnect couplers”)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell with Shelnutt to receive mating couplers on at least one of the server trays by a 46press-fit connection.  The application of the teachings of Campbell for providing quick disconnect fluid couplers between electronic subsystems and fluid manifolds when applied to the second controllable fluid couplers would achieve an expected and predictable result of establishing flow connections.  Campbell and Shelnutt are in the same field of endeavor and from which the use of quick disconnect couplers would facilitate the delivery of liquid cooling for absorbing dissipated heat, as taught by Campbell (0004)

9818. Shelnutt teaches the method of claim 1, wherein the second controllable fluid couplers are 99adapted to receive mating couplers on at least one of the server trays by a press-coupling action.  
   Claim 18 is rejected under the same combination of prior art and rationale as set forth in dependent claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Gao (PG/PUB 20210153391) in view over Campbell et al. (PG/PUB 20130104383).

479. Shelnutt teaches the datacenter cooling system of claim 1, wherein the cooling manifold (330) 48within the rack has at least one side coupler (Figure 3-see element 332 of 310a as the side coupling) (e.g. as interpreted, a parallel mounted node having six surfaces, i.e., rack, would at least have one face oriented in a front, side, or rear direction)
     Campbell et al. teaches a side coupler for coupling a neighboring rack in front-facing, side- 49facing, or rear-facing direction (ABSTRACT, Figure 9A: see element 904 having a side coupler (junction within manifold) for coupling two adjacent racks)
   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Campbell with Shelnutt to comprise  wherein the cooling manifold 48within the rack has at least one side coupler for coupling a neighboring rack  in front-facing, side- 49facing, or rear-facing direction.  The application of the teachings of Campbell for sharing a cooling unit for multiple racks to the teachings of Shelnutt for providing a cooling manifold for a rack would provide an improved invention via automatically providing additional cooling to neighboring racks while overcoming the shortcoming of the prior art, as described by Campbell, ABSTRACT, 0004-0005

 
19. Shelnutt teaches the method of claim 1, further comprising:  101providing at least one side coupler ((Figure 3-see element 332 of 310a as the side coupling) for the cooling manifold within the rack to 102enable  (e.g. as interpreted, a parallel mounted node having six surfaces, i.e., rack, would at least have one face oriented in a front, side, or rear direction)
     Campbell et al. teaches a side coupler for coupling a neighboring rack in front-facing, side- 49facing, or rear-facing direction (ABSTRACT, Figure 9A: see element 904 having a side coupler for coupling two adjacent racks)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Campbell with Shelnutt to comprise  wherein the cooling manifold 48within the rack has at least one side coupler for coupling a neighboring rack  in front-facing, side- 49facing, or rear-facing direction.  The application of the teachings of Campbell for sharing a cooling unit for multiple racks to the teachings of Shelnutt for providing a cooling manifold for a rack would provide an improved invention via automatically providing additional cooling to neighboring racks while overcoming the shortcoming of the prior art, as described by Campbell, ABSTRACT, 0004-0005.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See fluid coupling
   7543859
See machine learning for cooling systems
20210180891

20200275579
20190265764
20190150326

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117